DETAILED ACTION
This office action is in response to application 16/260,547, filed on 01/29/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/03/2021, have been entered.
The objection to claim 3 has been withdrawn.
The rejections of claims 2-10 under 35 U.S.C. 112(b) have been withdrawn.
The rejections of claims 11-20 under 35 U.S.C. 103 have been withdrawn.
The rejections of claims 1-10 under 35 U.S.C. 103 are maintained.

Response to Arguments
	Applicant’s arguments, filed 05/03/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	The objection to claim 3 has been withdrawn due to applicant’s arguments.

	The rejections of claims 11-20 have been withdrawn based on Applicant’s arguments.

	Applicant’s arguments with respect to claims 1-10 have been fully considered and are unpersuasive. Applicant argues:

	With regard to claim 1, the reference fails to teach or suggest a number of features believed not to have been given weight in the rejection. More particularly, the cited references, alone or in combination, fail to teach or suggest controlling a vehicle by "in response to the first detected position being outside the trajectory range, calculating a nearby position within the trajectory range with a maximum steering angle; and maneuvering the vehicle aligning the hitch with the nearby position."
	That is, Shank discloses that if the trailer is outside a steering boundary, the control system 10 notifies the operator that the vehicle and trailer "cannot be aligned." The system then instructs the operator to realign the vehicle and the trailer. In contrast, claim 1 recites, if the first detected position is outside the trajectory range, the method calculates a nearby position within the trajectory range with a maximum steering angle, and then maneuvers the vehicle to the nearby position. This means that the claimed invention calculates and maneuvers the vehicle to the nearby position whereas Shank simply communicates an error message. In other words, the teachings of Shank provide no solution or guidance to navigate the vehicle if a position is detected outside the steering boundary. Accordingly, the disclosure of Shank fails to teach, suggest, or otherwise have rendered obvious every element of claim 1. Therefore, withdrawal of the rejection to claim 1 is respectfully requested.
	Examiner respectfully disagrees. Applicant correctly notes that Shank discloses “The system then instructs the operator to realign the vehicle and the trailer”. Examiner respectfully notes that nothing in claim 1 indicates who or what maneuvers the vehicle aligning the hitch with the nearby position, and certainly makes no indication that a controller or vehicle ECU must be responsible for aligning the position of the hitch with the nearby position. Examiner interprets that because Shank explicitly discloses identifying a position outside the trajectory range of the vehicle and instructing an operator to realign the vehicle with the identified position, Shank clearly and fully renders the claim obvious.

	For example, claim 3 recites detecting a change in the first detected position of the trailer coupler to a second detected position, wherein the second detected position is outside the trajectory range as a result of the change identified in the sensor data. Accordingly, claim 3 clarifies that a change from the first detection position to the second detected position is the result of a change in the sensor data.
	Examiner respectfully notes that a camera imaging surroundings including a trailer to which a hitch is being aligned inherently detects changing sensor data. While Applicant may intend for their claims to encompass sensor error in the claim limitation, the claims are in no way limited to changes in position due to sensor errors and in no way exclude detecting a change in sensor data based on changing image data from a camera recording surroundings of a vehicle while the vehicle moves, as is taught by Shank.

	Further claim 6 recites that the "nearby position is calculated by identifying a minimum distance between an extent of the trajectory range of the hitch of the vehicle and the second detected position." It is submitted that none of these aspects are suggested by the cited references. In contrast, the Office Action continues to cite the detection of locations within a maximum steering angle, which are not reasonably equivalent to locations outside a steering range. Additionally, the only result provided by Shank in the situation where a detected position is outside a steering boundary is that the "control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned."
	Examiner respectfully disagrees and notes that in order to notify an operator that the relationship between the vehicle and the trailer is such that they cannot be aligned, the control system must be able to detect that the hitch is outside of the steering range of the vehicle. Examiner further notes that Shank clearly teaches identifying a distance and position of a trailer hitch relative to a vehicle, and therefore that one of ordinary skill in the art would clearly understand how to determine “a minimum distance between an extent of the trajectory range of the hitch of the vehicle and the second detected position” as recited by claim 6.

Summary: Claims 1-10 remain rejected under 35 U.S.C. 103, claims 11-20 are allowable.

Allowable Subject Matter
	Claims 11-20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Shank et al. (US 20140012465), hereinafter Shank. Shank discloses a vehicle trailer connect system and automated parking system for use with a motor vehicle.  Apparatus of the system has an input for obtaining information from a vehicle communication bus; an output for sending information to a vehicle communications bus; a control circuit for controlling the position and 
movement of a motor vehicle; an image gathering system to obtain visual or spatial data between a motor vehicle hitch and a hitch receiver attached to the trailer.  A system controller guides vehicle steering as the vehicle is backed through a field of view of the image gathering system.
	Regarding claim 11 and analogous claim 18
that identifies a first target of a trailer coupler in a sensor data and compares the first target to a trajectory range of a hitch of the vehicle. In response to the first target being outside the trajectory range, the controller calculates a second target based on the trajectory range and controls the steering apparatus to align the hitch with the second target.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20140012465), hereinafter Shank.

	Regarding claim 1, Shank teaches a method for controlling a vehicle comprising:
identifying a first detected position of a trailer coupler in sensor data (see at least Shank P. [0032]: “If sensor states and target locations are acceptable, software flow moves to a find trailer position routine 120 that verifies the trailer hitch receiver location is inside an area 64 defined by the boundary 63 of FIG. 7.”);
identifying a trajectory range of a hitch of the vehicle based on a steering angle range of the vehicle (see at least Shank Figs. 7, 8, and 11; P. [0041]: “FIG. 11 illustrates the paths of travel (based on the quadratic equations above the graph) for three different steering wheel settings.  This data is tabulated (in feet) in tables 1 and 2 below.  As noted above, this data is specific to a particular motor vehicle.  In the table labeled raw data, an initial offset O (0.25 feet or 3 inches) (FIG. 12) exists between the ball and the receiver, i.e., the receiver is not aligned with the center line of the vehicle and would not be properly positioned should the motorist merely back up the vehicle.  In the FIG. 11 graph the term "FLR" refers to the "full lock right" orientation of the steering wheel.”);
Shank does not explicitly disclose in response to the first detected position being outside the trajectory range, calculating a nearby position within the trajectory range with a maximum steering angle; and maneuvering the vehicle aligning the hitch with the nearby position.
However, Shank teaches calculating a nearby position within the trajectory range with a maximum steering angle (see at least Fig. 8, shaded area #73). Shank further teaches determining that the first detected position is outside the trajectory range (see at least Shank P. [0035]: “Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.”) and maneuvering the vehicle aligning the hitch with the nearby position (see at least Shank P. [0035]: “In a case such as this the operator will need to realign the starting relationship between the vehicle and the trailer and the system 10 informs the motorist to make this adjustment in relative positioning.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of realigning the starting relationship of the trailer hitch and vehicle when a first detected position of a trailer hitch is outside of the possible trajectory range of a vehicle based on the maximum steering range in order to facilitate a successful trailer hitch connection with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Shank teaches the method of claim 1.
	Shank further teaches further comprising:
(see at least Shank P. [0043]: “An alternate system could be fully autonomous such that the vehicle operator engages the system and the vehicle trailer connect system 10 controls all aspects of the trailer connection operation including gear selection, steering, acceleration, and braking. The operator would have to take no action in the alignment process other than initiating the alignment by actuating a switch.  It is understood that various combinations of vehicle control can be implemented from fully autonomous to only steering control.”; P. [0044]: “If the vehicle is set in the proper starting position and safety and operational consideration are taken into account, the disclosed hitching sequence could be initiated by a button on the vehicle key fob.  This would allow for the operator to watch the system from outside of the vehicle and be ready to lower the hitch onto the ball when alignment is complete.”).

Regarding claim 3, Shank teaches the method of claim 2.
Shank further teaches detecting a change in the positioning of the trailer coupler from the first detected position to a second detected position, wherein the second detected position is outside the trajectory range as a result of the change identified in the sensor data (see at least Shank P. [0032]: “Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing.  As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch.  As seen in FIG. 15 for example, the offset (hd) has been reduced.  In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch.”; Fig. 15A, #80a; P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.” *Examiner notes that Shank renders obvious that a system which tracks a trailer hitch position during an alignment process and detects when the vehicle cannot turn sharply enough to achieve alignment would be capable of detecting a change in coupler position that puts the trailer hitch outside of the trajectory range.).

	Regarding claim 4, Shank teaches the method of claim 3.
	Shank further renders obvious wherein the change in the first detected position is detected based on a change in a vehicle position relative to the trailer coupler (see at least Shank Fig. 15A, #80a; P. [0032]: “Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing.  As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch.  As seen in FIG. 15 for example, the offset (hd) has been reduced.  In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch.”; P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.” *Examiner notes that it would be obvious that change in vehicle position relative to a trailer coupler could cause the position of the trailer coupler to fall outside the possible trajectory range of the hitch of a vehicle based on the steering angle of the vehicle, for example if coupler 52 fell outside the trajectory ranges shown in Fig. 15A. The invention of Shank is exemplary of a method that would detect such a change.).

	Regarding claim 5, Shank teaches the method of claim 3.
	Shank further teaches wherein the change in the first detected position is detected in response to a variation in the sensor data (see at least Shank Fig. 15A, #80a; P. [0032]: “Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing.  As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch.  As seen in FIG. 15 for example, the offset (hd) has been reduced.  In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch.”; P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.” *Examiner notes the sensor data will inherently vary as the position of the tracked object 80a in Fig. 15A moves.).

	Regarding claim 6, Shank teaches the method of claim 3.
	Shank further renders obvious wherein the nearby location is calculated by identifying a minimum distance between an extent of the trajectory range of the hitch of the vehicle and the second detected location (see at least Shank Fig. 11, table showing turn ranges including full lock right maximum steering angle extent; Fig. 12, offset determination O; Fig. 14, “hd” and alpha measures of horizontal separation between centerline of vehicle (and hitch) and trailer coupling *Examiner notes that the “nearby position” of claim 1 as claimed is inclusive of a position on the maximum turn radius trajectory line. Further, the nearby position of claim 1 is claimed as being within the trajectory range, which includes the maximum extent. Therefore, identifying that the position is on the extent of a trajectory range is exemplary of identifying a minimum distance of zero between a position and the maximum extent of the trajectory line, or in other words, merely identifying a position on the trajectory line. Examiner notes this is clearly taught by Shank in multiple figures as cited above. This, in combination with the offset determination illustrated in Fig. 12 and horizontal distance determination illustrated in Fig. 14, renders the claimed limitation obvious.).

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shank et al. (US 20140012465), hereinafter Shank, in view of Yu et al. (US 20190339704), hereinafter Yu [Provisional 62/665,247 Filed 05/01/2018].

Regarding claim 7, Shank teaches the method of claim 3.
Shank further teaches identifying a distance between a vehicle hitch position and a nearby trailer position (see at least Shank Fig. 12, offset distance O; Fig. 14, horizontal separation distance hd). Shank further teaches identifying that the second detected position is outside the trajectory range (see at least Shank P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.”).

In the same field of endeavor, Yu teaches identifying an alignment distance between a second detected position of a trailer coupler and a nearby position (see at least Yu Figs. 4A-D #412 and #418; P. [0040]: “If the drive assist system 160 determines that the horizontal distance D is less than the threshold, then at block 308, the drive assist system 160 sets the ROI center 412, i.e., the trailer vertical center 412, as a target 418, as shown in FIGS. 4D-4F.  After the drive assist system 160 sets the target 418 as the vertical center 412 of the ROI 410 and the tow vehicle 100 starts to autonomously maneuver towards the target 412, then at block 310, the drive assist system 160 determines the distance D between the image vertical center 402 and the target 418, i.e., the vertical center 412.” *See provisional P. [0026] and P. [0028].).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining a distance between a detected position of a trailer coupler and a steering-based target as taught by Yu in the method for determining when a trailer coupler is outside of a vehicle’s hitch range as taught by Shank in order to determine how far outside of a vehicle’s hitch range the alignment target is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 8, Shank teaches the method of claim 7.
Shank further teaches comparing the alignment distance to an alignment threshold (see at least Shank Fig. 12, offset distance O; Fig. 14, horizontal separation distance hd; P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.” *Examiner notes that identifying that a trailer coupling is outside of a vehicle hitch trajectory range is exemplary of comparing an alignment distance to an alignment threshold.).

Regarding claim 9, Shank teaches the method of claim 8.
Shank further teaches wherein the maneuvering of the vehicle to the nearby position is controlled in response to the comparison of the alignment distance to the alignment threshold (see at least Shank P. [0035]: “Any signal or condition that is predefined as a safety issue can be programmed to terminate the auto-hitch control system 10 and alert the vehicle operator that there is an issue that needs correction.  Likewise the control system 10 can notify the vehicle operator that the existing relationship between the vehicle and the trailer is such that they cannot be aligned.  An example would be that the vehicle cannot turn at a sharp enough angle to achieve alignment.” *Examiner notes that stopping the maneuvering of a vehicle in response to a determination that an alignment distance is outside of a threshold is exemplary of controlling the maneuvering of a vehicle.).

Regarding claim 10, Shank teaches the method of claim 8.
Shank further teaches in response to the alignment distance being greater than the alignment threshold, identifying an unsuccessful alignment (see at least Shank Fig. 9, any one of top four indicators); and
in response to the alignment distance being less than the alignment threshold, identifying a successful alignment (see at least Shank Fig. 9, bottom indicator).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662